COASTWAY BANCORP, INC. One Coastway Plaza Cranston, Rhode Island 02910 November 7, 2013 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Coastway Bancorp, Inc. Registration Statement on Form S-1 (Registration Number 333-191120) Request for Acceleration of Effectiveness Ladies and Gentlemen: Coastway Bancorp, Inc., a Maryland corporation (the “Company”), hereby requests that the Company’s Registration Statement on Form S-1 be declared effective on November 12, 2013 at 1:00 p.m., or as soon thereafter as is practicable. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/Jeanette Fritz Jeanette Fritz Executive Vice President and Chief Financial Officer
